On Monday, the 10th day of September, 1894, Charles Fenshy, appearing for petitioner, and H. C. Safford, county attorney, for respondent, before the supreme court of the *496state of Kansas, in session at the supreme court room, in the city of Topeka, the following proceeding was had, and remains of record at page 364 of journal “V” of said court.
“In re W. M. Vance.
“This cause comes on for decision, and thereupon it is ordered, that the petition for the writ of habeas corpus be granted, but that sufficient time be given to the officers having the petitioner in charge to obtain a new warrant for his arrest, in pursuance of the statute in such cases made and provided; the court holding that, where an information is filed while a term of the district court is in session, a warrant issued thereon during the term is returnable forthwith, and that, if the defendant is in custody at the term at which the information is filed, such information shall be tried at that term, unless continued for cause. It is further ordered, that the respondent herein pay the costs of this proceeding, taxed at $-; and hereof let execution issue.”